EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 8 has been amended to depend from claim 1.

	This amendment is made to correct for the fact that claim 8 depends from canceled claim 7, the subject matter of which was incorporated into base claim 1.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 23 August 2016. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
As per independent claims 1 and 14, the combination of Takeyama et al. in view of Kamitani et al. constitutes the closest prior art as applied in the previous Office Action.  However, neither Takeyama et al. nor Kamitani et al. teach the incorporated language from original claim 7 wherein the plurality of first indoor-unit connection tubes are arranged in a plurality of layers spaced apart in the second direction, the plurality of second indoor-unit connection tubes are arranged in a plurality of layers spaced apart in the second direction, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARC E NORMAN/Primary Examiner, Art Unit 3763